 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                           NO. CR18-0145 RAJ
10
                               Plaintiff,
11
12                        v.
                                                          ORDER TO SEAL
13    BOBBY BARNARD BEASLEY,
                               Defendant.
14
15
16          Having considered the Government’s Motion in Limine and its Motion to Seal

17 (Dkt. #52), and because of the sensitive information contained in the Presentence Report,
18        It is hereby ORDERED that the Government’s Motion to Seal (Dkt. #52) is

19 GRANTED. Defendant’s Presentence Report from CR11-411RSL, shall be filed in the
20 above-captioned case and remain sealed.
21          DATED this 15th day of April, 2019.

22
23
                                                        A
24                                                      The Honorable Richard A. Jones
                                                        United States District Judge
25
26
27
28
     Order to Seal                                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Bobby Beasley, CR18-145 RAJ - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
